  Case: 1:15-cv-02881 Document #: 363 Filed: 12/05/19 Page 1 of 1 PageID #:24402



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


   U.S. COMMODITY FUTURES
   TRADING COMMISSION,

               Plaintiff,                           Civil Action No: 15-2881

               v.
                                                    Hon. John Robert Blakey
   KRAFT FOODS GROUP, INC. and
   MONDELĒZ GLOBAL LLC,

               Defendants,



                    WITHDRAWAL AND SUBSTITUTION OF COUNSEL

       Please take notice that attorneys Neel Kumar Chopra, Allison V. Passman, and Stephanie

Lynn Reinhart are no longer assigned to this case and the undersigned attorney is substituted in

place of those previously designated attorneys.

Date: December 5, 2019                             Respectfully submitted,

                                                   ATTORNEYS FOR PLAINTIFF U.S.
                                                   COMMODITY FUTURES TRADING
                                                   COMMISSION

                                                   /s/ Douglas G. Snodgrass

                                                   Susan Gradman
                                                   Robert Howell
                                                   Douglas G. Snodgrass
                                                   U.S. Commodity Futures Trading
                                                   Commission
                                                   Division of Enforcement
                                                   525 West Monroe Street, Suite 1100
                                                   Chicago, Illinois 60661
                                                   (312) 596-0523 (Gradman)
                                                   (312) 596-0590 (Howell)
                                                   (312) 596-0663 (Snodgrass)
                                                   sgradman@cftc.gov
                                                   rhowell@cftc.gov
                                                   dsnodgrass@cftc.gov
